Title: Bond to Richard Harison and Aaron Ogden, [1 July 1801]
From: Hamilton, Alexander,Harison, Richard,Ogden, Aaron
To: 


[New York, July 1, 1801]
Know all Men by These Presents that I Alexander Hamilton of the City of New York Counsellor at Law am held and firmly bound to Richard Harrison of the same City and Aaron Ogden of Elizabeth Town in New Jersey Counsellors at law in the sum of Ten thousand Dollars lawful money of the United States of America to be paid to them as Trustees for Louis and Mary LeGuen according to their Antenuptial Contract or to their certain Attorney Executors Administrators or Assigns for payment whereof I bind myself my heirs Executors and Administrators firmly by these presents. Sealed with my seal. Dated the first day of July in the year of lord One thousand Eight hundred and one.
The Condition of this obligation is such that if the said Alexander Hamilton shall and do well and truly pay or cause to be paid to the said Richard Harrison and Aaron Ogden their Executors Administrators or assigns the sum of Five thousand Dollars of like law ful money aforesaid together with lawful interest for the same within one year from the date hereof without fraud or further delay, then this obligation to be void otherwise the same shall remain in full force and virtue.
Alexander Hamilton
Sealed and Delivered in presence of us
The word “first” being within written on an erasure
Josiah Hedden
Samuel Burrill
